DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-16, drawn to an apparatus for measuring a biosignal, classified in A61B 5/1455.
Group II. Claims 17-13, drawn to methods of measuring a biosignal, classified in A61B 5/053.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. For example, an apparatus with an optical sensor and a bioelectrical impedance sensor could be used to optically detect oxygenated/deoxygenated hemoglobin concentrations in the blood, non-depth specific impedance, conductance, or other measurements. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups would require employing differing search terms and queries. The apparatus merely requires the emission of light, the receiving of an optical signal and the measurement of depth specific bioelectric impedance while the methods require an actual apparatus for perform the method of determining biometric information.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
Species I, drawn to Fig. 4: Apparatus with 2 electrodes in which measurement depth varies by changing a measurement frequency.
Species II, drawn to Fig. 9: Apparatus with 4 electrodes in which measurement depth varies by variation of a distance between electrodes. 
The species are independent or distinct because claims to the different species recite mutually exclusive characteristics of such species, such as the differing use of 2 electrodes versus 4 electrodes.
. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 2, 15-16, and 27 are generic.

The species are not obvious variants of each other, and a complete species search would require employing differing search terms and queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Stuart Lee on 07/28/2021, a provisional election was made without traverse to prosecute the invention of Group I and Species I, claims 1-10. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-30 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mode controller” in Claim 6, “current source” in Claims 8 and 10, and “voltmeter” in Claims 8 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid 
Claim 1 is being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “optical sensor” for the apparatus performing the specified function
“optical sensor” is linked with the transitional phrase “configured to” and modified by the functional language “emit light in a measurement region to an object of interest; and receive an optical signal reflected from the object of interest”
“optical sensor” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant in [0058]-[0063] as consisting of a light source and a photodetector. The light source can be any device that emits visible or infrared rays, such as an LED or laser diode. It can be one light-emitting body or a plurality. The photodetector may be any object capable of converting an optical signal into an electrical signal, and may be a single element or a plurality of elements. Examples include a photodiode, a phototransistor, a charge-coupled device, and the like. It also interpreted, as disclosed in [0056], as part of an electronic device such as a mobile phone, a smartphone, a tablet computer, a notebook computer, a personal digital assistant (PDA), a portable multimedia player (PMP), a navigation system, an MP3 player, a digital camera, a wearable device, and the like. It could also be part of a wearable device such as a wristwatch type, a wrist band type, a ring type, a belt type, a necklace type, an ankle band type, a thigh-band type, a forearm band type, and the like.
Claim 1 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “bioelectrical impedance sensor
“bioelectrical impedance sensor” is linked with the transitional phrase “configured to” and modified by the functional language “measure a depth-specific bioelectrical impedance in the measurement region of the optical sensor”
“bioelectrical impedance sensor” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant in Fig. 2, [0009], and [0012] as consisting of a first electrode and a second electrode that are spaced a first distance apart from each other and are disposed symmetrically with respect to the optical sensor, a third electrode and a fourth electrode that are spaced a second distance apart from each other and are disposed symmetrically with respect to the optical sensor, a mode controller, and an impedance measurer. It is also noted in [0011] that the respective centers of the first electrode, the second electrode, the third electrode, the fourth electrode, and the optical sensor may form a straight line. It also interpreted, as disclosed in [0056], as part of an electronic device such as a mobile phone, a smartphone, a tablet computer, a notebook computer, a personal digital assistant (PDA), a portable multimedia player (PMP), a navigation system, an MP3 player, a digital camera, a wearable device, and the like. It could also be part of a wearable device such as a wristwatch type, a wrist band type, a ring type, a belt type, a necklace type, an ankle band type, a thigh-band type, a forearm band type, and the like.
Claim 6 is being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “mode controller” for the apparatus performing the specified function
“mode controller” is linked with the transitional phrase  “configured to” and modified by the functional language “control an operation mode”
“mode controller” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant in [0056] as part of an electronic device such as a mobile phone, a smartphone, a tablet computer, a notebook computer, a personal digital assistant (PDA), a portable multimedia player (PMP), a navigation system, an MP3 
Claim 8 is being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “current source” for the apparatus performing the specified function
“current source” is linked with the transitional phrase “configured to” and modified by the functional language “apply a first current to the object of interest via the first electrode and the second electrode in the first operation mode; and apply a second current to the object of interest via the third electrode and the fourth electrode in the second operation mode”
“current source” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant This claim will be interpreted in accordance with the disclosure of the applicant in [0056] as part of an electronic device such as a mobile phone, a smartphone, a tablet computer, a notebook computer, a personal digital assistant (PDA), a portable multimedia player (PMP), a navigation system, an MP3 player, a digital camera, a wearable device, and the like. It could also be part of a wearable device such as a wristwatch type, a wrist band type, a ring type, a belt type, a necklace type, an ankle band type, a thigh-band type, a forearm band type, and the like. It consists of switches as disclosed by the applicant in [0074], [0082].
Claim 8 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “voltmeter” for the apparatus performing the specified function
“voltmeter” is linked with the transitional phrase 
“voltmeter” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant This claim will be interpreted in accordance with the disclosure of the applicant in [0056] as part of an electronic device such as a mobile phone, a smartphone, a tablet computer, a notebook computer, a personal digital assistant (PDA), a portable multimedia player (PMP), a navigation system, an MP3 player, a digital camera, a wearable device, and the like. It could also be part of a wearable device such as a wristwatch type, a wrist band type, a ring type, a belt type, a necklace type, an ankle band type, a thigh-band type, a forearm band type, and the like. It consists of switches as disclosed by the applicant in [0074], [0082].
Claim 10 is being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “current source” for the apparatus performing the specified function
“current source” is linked with the transitional phrase “configured to” and modified by the functional language “apply a first current to the object of interest via the first electrode and the second electrode in the first operation mode, and apply a second current to the object of interest via the third electrode that is connected to the first electrode and via the fourth electrode that is connected to the second electrode in the second operation mode”
“current source” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant This claim will be interpreted in accordance with the disclosure of the applicant in [0056] as part of an electronic device such as a mobile phone, a smartphone, a tablet computer, a notebook computer, a personal digital assistant (PDA), a portable multimedia player (PMP), a navigation system, an MP3 player, a digital camera, a wearable device, and the like. It could also be part of a wearable device such as a wristwatch type, a wrist band type, a ring type, a belt type, a necklace type, an ankle band type, a thigh-band type, a forearm band type, and the like. It consists of switches as disclosed by the applicant in [0074], [0082].
Claim 10
Uses the nonce term “voltmeter” for the apparatus performing the specified function
“voltmeter” is linked with the transitional phrase “configured to” and modified by the functional language “measure a first voltage applied between the first electrode and the second electrode in the first operation mode, and measure a second voltage applied between the third electrode that is connected to the first electrode and the fourth electrode that is connected to the second electrode in the second operation mode”
“voltmeter” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant This claim will be interpreted in accordance with the disclosure of the applicant in [0056] as part of an electronic device such as a mobile phone, a smartphone, a tablet computer, a notebook computer, a personal digital assistant (PDA), a portable multimedia player (PMP), a navigation system, an MP3 player, a digital camera, a wearable device, and the like. It could also be part of a wearable device such as a wristwatch type, a wrist band type, a ring type, a belt type, a necklace type, an ankle band type, a thigh-band type, a forearm band type, and the like. It consists of switches as disclosed by the applicant in [0074], [0082].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “connect the impedance measurer to the first electrode and the second electrode in a first operation mode; and connect the impedance measurer to the third electrode and the fourth electrode in a second operation mode”. Claim 9 recites the limitation “disconnect the first electrode and the third electrode in a first operation mode, disconnect the second electrode and the fourth electrode in the first operation mode, connect the first electrode and the third electrode in a second operation mode, and connect the second electrode and the fourth electrode in the second operation mode”. This limitation is unclear because it is unclear whether the first operation mode recited in Claim 9 is the same as the first operation mode recited in Claim 7. It is also unclear if the second operation mode recited in Claim 9 is the same as the second operation mode recited in Claim 7. For the purposes of substantive examination, it is presumed these are different “first” and “second” operation modes, and the terms “first” and “second” are merely to differentiate between different modes recited in the same claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0042557 A1, cited in applicant 11/08/2019 IDS, hereinafter Park) in view of Cheng et al (US 2016/0066812 A1, cited in applicant 11/08/2019 IDS, hereinafter Cheng).
Regarding Claim 1, Park discloses an apparatus for measuring a biosignal, comprising: 
an optical sensor (Element 620 which is also element 120, Figs. 1B and 5A-5B) configured to: 
emit light in a measurement region to an object of interest (“For example, the biometric sensor 120 may include an optical signal detector to irradiate light onto the target subject according to a predetermined control signal…”, [0055]); and 
receive an optical signal reflected from the object of interest (“…and receive light returning from the target object”, [0055]); and a
bioelectrical impedance sensor (Element 630, Fig. 5B; and accompanying elements 632 and Z1-Z8 in Figs 5A and 3C, respectively), configured to: measure impedance in the measurement region of the optical sensor (See Fig. 5A).
Park discloses the claimed invention except for expressly disclosing wherein the bioelectrical impedance sensor is configured to: measure a depth-specific bioelectrical impedance. However, Cheng teaches wherein the bioelectrical impedance sensor is configured to: measure a depth-specific bioelectrical impedance (“A frequency…may be optimized to detect electrical activity at different depths … within body portion 190”, [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bioelectrical impedance sensor of Park, with the depth-specific functionality of Cheng, because blood vessels of interest can be positioned at different depths and therefore it is desirable to penetrate to desired depths where structures of interest are positioned, as taught by Cheng ([0070]).
Regarding Claim 2, modified Park discloses the apparatus of claim 1. Modified Park discloses the claimed invention except for expressly disclosing wherein the bioelectrical impedance sensor is configured to measure the depth-specific bioelectrical impedance by adjusting a spacing of electrodes, an area of an electrode, or a measurement frequency. However, Cheng teaches wherein the bioelectrical 
Regarding Claim 3, modified Park discloses the apparatus of claim 2, wherein the bioelectrical impedance sensor comprises: a first electrode and a second electrode that are spaced a first distance apart from each other (Fig. 3C; the top and bottom electrodes of electrode pair Z5, connected by a line) and are disposed symmetrically with respect to the optical sensor (Fig. 3C; all bioelectrode pairs are “disposed symmetrically to each other with respect to a biometric sensor 420”, [0084]; this can be the optical sensor); a third electrode and a fourth electrode that are spaced a second distance apart from each other (Fig. 3C; the top and bottom electrodes of electrode pair Z5, connected by a line) and are disposed symmetrically with respect to the optical sensor; and
an impedance measurer (Element 630, Fig. 5B) configured to: measure a first bioelectrical impedance using the first electrode and the second electrode (“one of the eight biometric electrode pairs Z1 to Z8 may be a reference electrode pair and the remaining seven electrode pairs may be measurement electrode pairs”, [0084]; this means a bioelectrical impedance can be measured by electrode pair Z5); and measure a second bioelectrical impedance using the third electrode and the fourth electrode (“one of the eight biometric electrode pairs Z1 to Z8 may be a reference electrode pair and the remaining seven electrode pairs may be measurement electrode pairs”, [0084]; this means a bioelectrical impedance can be measured by electrode pair Z1; due to different positioning, it would be a different bioelectrical impedance than that measured by Z1). Modified Park discloses the claimed invention except for expressly disclosing wherein the first and second bioelectrical impedances are measured at different depths. However, Cheng teaches wherein the first and second bioelectrical impedances are measured at different depths (“A frequency…may be optimized to detect electrical activity at different depths … within body 
 Regarding Claim 4, modified Park discloses the apparatus of claim 3, wherein the first electrode and the second electrode are interposed between the third electrode and the fourth electrode (See Fig. 3C; electrode pair Z5 is interposed between electrode pair Z1). 
Regarding Claim 5, modified Park discloses the apparatus of claim 3, wherein respective centers of the first electrode, the second electrode, the third electrode, the fourth electrode, and the optical sensor form a straight line (See Fig. 3C; the respective centers of electrode pairs Z1 and Z5 form a straight line).
Regarding Claim 6, modified Park discloses the apparatus of claim 3. Modified Park discloses the claimed invention except for expressly disclosing wherein the bioelectrical impedance sensor further comprises: a mode controller configured to control an operation mode for measuring the depth- specific bioelectrical impedance. However, Cheng teaches wherein the bioelectrical impedance sensor further comprises: a mode controller (Element 1370, Fig. 13) configured to control an operation mode for measuring the depth- specific bioelectrical impedance (“For example, a frequency source 1382 may be coupled with a control signal 1382c generated by bio-impedance unit 1370 in response to a signal 1371 indicative of a type of biometric measurement to be made by the bio-impedance unit 1370.”, [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the modified apparatus of Park, with the mode controller of Cheng, because this is a way to implement the depth-specific functionality of Cheng, the need for which is explained in the rejections of Claims 1 and 3. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cheng, and further in view of Caduff et al (US 2009/0312615 A1, hereinafter Caduff).
Regarding Claim 7, modified Park discloses the apparatus of claim 6. Modified Caduff discloses the claimed invention except for expressly disclosing wherein the mode controller is configured to: connect the impedance measurer to the first electrode and the second electrode in a first operation mode; and connect the impedance measurer to the third electrode and the fourth electrode in a second operation mode. However, Caduff teaches wherein the mode controller is configured to: connect the impedance measurer to the first electrode and the second electrode in a first operation mode (Fig. 4, “The signal from VCO 40 is fed to a switch 41, which alternatively feeds it to either the first electrode arrangement (denoted by C1)…”, [0059]; and connect the impedance measurer to the third electrode and the fourth electrode in a second operation mode (Fig. 4; “…or the second electrode arrangement (denoted by C2)”, [0059]; while the second electrode arrangement uses the same base electrode as the first one, the functionality of switching between a mode with a first distance between electrodes and a mode with a second distance between electrodes for the purposes of changing bioimpedance measurement depth is identical to the applicant’s). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Park, with the mode controller configuration of Caduff, because blood vessels of interest can be positioned at different depths and therefore it is desirable to penetrate to desired depths where structures of interest are positioned, as taught by Cheng ([0070]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cheng and Caduff, and further in view of Kasahara et al (US 2006/0025701 A1, cited in applicant 11/08/2019 IDS, hereinafter Kasahara).
Regarding Claim 8, modified Park discloses the apparatus of claim 7. Modified Park discloses the claimed invention except for expressly disclosing wherein the impedance measurer comprises: a current source configured to: apply a first current to the object of interest via the first electrode and the second electrode in the first operation mode; and apply a second current to the object of interest via the third electrode and the fourth electrode in the second operation mode; and  32a voltmeter configured to: measure a first voltage applied between the first electrode and the second electrode in the first operation 2a and 2b are provided … to pass a current through the abdomen 30 of the body.”, [0132]); and apply a second current to the object of interest via the third electrode and the fourth electrode in the second operation mode “The second current electrodes 3a and 3b are provided … to pass a current through the abdomen 30 of the body”, [0132]); and 32a voltmeter configured to: measure a first voltage applied between the first electrode and the second electrode in the first operation mode (“The measuring electrodes 4a and 4b are provided …to detect a voltage generated by passing a current through the abdomen 30 of the body”, [0132]; they can do this for either current electrode pair); and measure a second voltage applied between the third electrode and the fourth electrode in the second operation mode (“The measuring electrodes 4a and 4b are provided …to detect a voltage generated by passing a current through the abdomen 30 of the body”, [0132]; they can do this for either current electrode pair). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrodes of Park (which apply voltage and measure impedance) with electrodes which apply current and measure voltage of Kasahara, because this is a simply substitution of one known element for another. As measuring impedance by applying voltage and measuring impedance by applying current are both commonly known methods, one of ordinary skill in the art could have substituted one known element (measuring impedance by applying voltage) for another (measuring impedance by applying current), and the results of the substitution would have been predictable (the measurement of impedance). Furthermore, Park makes specific mention of allowing for substitution for the impedance measurer (“However, the configuration of the impedance measurer 130 is not particularly limited. For example, the configuration of a bio-impedance meter that is currently widely used in the art, as well as the configuration of a bio-impedance meter that will be used in the future may be included in the impedance measurer 130”, [0063]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cheng, and further in view of Lee et al (US 2016/0029911 A1, hereinafter Lee), as evidenced by Non-Patent Literature (NPL) to Deng et al (“Effects of geometrical factors of coplanar electrodes on biomedical measurements as exemplified by the electrical impedance measurement of saline and blood”, hereinafter Deng).
Regarding Claim 9, modified Park discloses the apparatus of claim 6. Park discloses the claimed invention except for expressly disclosing wherein the mode controller is configured to: disconnect the first electrode and the third electrode in a first operation mode, disconnect the second electrode and the fourth electrode in the first operation mode, connect the first electrode and the third electrode in a second operation mode, and connect the second electrode and the fourth electrode in the second operation mode. However, Lee teaches wherein electrodes for sensing bioimpedance are coupled together for the purposes of making an integrated electrode with a larger surface area (“…or the two electrodes can be electrically coupled together to function as a single electrode having a larger surface area than an individual electrode”, [0043]). Deng teaches bioimpedance electrodes with larger surface area to be more sensitive to measurement depth (Fig. 4, “A Type II with small dimensions appeared to be the most stable against geometrical variables and less sensitive to sample depth”, Section III; this implies larger electrodes are more sensitive to sample depth). One of ordinary skill in the art would have realized that by disconnecting the electrode pairs of Park, and coupling the positive electrodes together and negative electrodes together to create an integrated electrode pair with larger surface area (as demonstrated by Lee), said electrodes would be improved in the same way Deng infers; namely, a change in measurement depth. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Park, with the integrated electrodes of Lee. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cheng and Lee, and further in view of Schmidt et al (WO 2010/044026, cited in applicant 11/08/2019 IDS, hereinafter Schmidt), as evidenced by Deng.
Regarding Claim 10, modified Park discloses the apparatus of claim 9. Modified Park discloses the claimed invention except for expressly disclosing wherein the impedance measurer comprises: a current source configured to: apply a first current to the object of interest via the first electrode and the second electrode in the first operation mode, and apply a second current to the object of interest via the third electrode that is connected to the first electrode and via the fourth electrode that is connected to the second electrode in the second operation mode; and a voltmeter configured to: measure a first voltage applied between the first electrode and the second electrode in the first operation mode, and measure a second voltage applied between the third electrode that is connected to the first electrode and the fourth electrode that is connected to the second electrode in the second operation mode. However, Schmidt teaches wherein the impedance measurer comprises: a current source (Element 12, Fig. 1) configured to: apply a first current to the object of interest via the first electrode and the second electrode in the first operation mode (Fig. 1, “12 … is used in order to feed a known current I into the unknown impedance Zx”, page 1, lines 15-16), and apply a second current to the object of interest via the third electrode that is connected to the first electrode and via the fourth electrode that is connected to the second electrode in the second operation mode (“The current is fed through two feeding electrodes 1,4”, page 1, line 28); and a voltmeter (Element 14, Fig. 1) configured to: measure a first voltage applied between the first electrode and the second electrode in the first operation mode (“A voltage measurement using a voltage measurement device 14 determines the voltage drop, which is assumed to be proportional to the unknown impedance.”, page 1, lines 16-18), and measure a second voltage applied between the third electrode that is connected to the first electrode and the fourth electrode that is connected to the second electrode in the second operation mode (“the voltage drop is measured between two measurement electrodes 2,3”, page 1, line 29-page 2, line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Park, with the impedance measurer configuration of Schmidt, because this is part of the improvement evidenced by Deng, namely, measuring impedance using combined integrated electrodes that effectively create an electrode with a larger surface area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See Ollmar et al (US 5,353,802), which discloses a device for depth-selective detection and characterization of tissues by bio-impedance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791